
	
		II
		111th CONGRESS
		1st Session
		S. 1467
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2009
			Mrs. McCaskill
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide
		  coverage under Traumatic Servicemembers' Group Life Insurance for adverse
		  reactions to vaccinations administered by the Department of Defense, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lance Corporal Josef Lopez Fairness
			 for Servicemembers Harmed by Vaccines Act of 2009.
		2.Traumatic
			 Servicemembers' Group Life Insurance coverage for adverse reactions to
			 vaccinations administered by Department of Defense
			(a)FindingsCongress
			 makes the following findings:
				(1)Section 1032 of
			 the Emergency Supplemental Appropriations Act for Defense, the Global War on
			 Terror, and Tsunami Relief, 2005 (Public Law 109–13), which was enacted on May
			 11, 2005, established the Traumatic Servicemember’s Group Life Insurance
			 program by adding section 1980A to title 38, United States Code.
				(2)The Traumatic
			 Servicemember's Group Life Insurance program was established to provide members
			 of the Armed Forces who suffer a loss as a direct result of traumatic injury
			 with short-term monetary assistance to mitigate the economic burden on such
			 members and their families. The families of such members often incur financial
			 hardships because they relocate to be with such members as they undergo long
			 and difficult treatment and rehabilitation periods.
				(3)The Secretary of
			 Veterans Affairs is the executive agent for the Traumatic Servicemember’s Group
			 Life Insurance benefit and has established policies and procedures for
			 dispensing the benefit based on the Secretary's interpretation of section 1980A
			 of title 38, United States Code.
				(4)The Department of
			 Veterans Affairs Insurance Center has implemented a policy that does not extend
			 the Traumatic Servicemember’s Group Life Insurance benefit to those members of
			 the Armed Forces who sustain a life altering and permanent disability caused by
			 an adverse reaction to a vaccine administered by the Department of Defense as a
			 component of accessions, training, or pre-deployment preparations for duty in a
			 combat or imminent danger zone.
				(5)There are
			 multiple documented cases of members of the Armed Forces suffering severe,
			 adverse reactions to vaccinations administered by the Department of Defense.
			 Such adverse reactions include the traumatic injuries of coma, amputation,
			 paralysis, and loss of the activities of daily living (ADL). All such adverse
			 reactions are covered under existing Traumatic Servicemember’s Group Life
			 Insurance program guidelines.
				(6)Lance Corporal
			 Josef Lopez is a Marine from Springfield, Missouri, who, in September 2006, was
			 administered a smallpox vaccination by the Department of Defense just prior to
			 a deployment to Iraq. One week after his arrival in Iraq, Lance Corporal Lopez
			 suffered complete paralysis, a coma, and the loss of two activities of daily
			 living, all of which were subsequently diagnosed as resulting from a rare
			 adverse reaction to the smallpox vaccine.
				(7)Lance Corporal
			 Lopez was medically evacuated from Iraq to Landstuhl, Germany, and ultimately
			 to the National Naval Medical Center at Bethesda, Maryland, where he remained
			 for six weeks. Lance Corporal Lopez later endured multiple hospitalizations and
			 physical therapy treatments in his native Missouri.
				(8)Lance Corporal
			 Lopez was wheelchair-bound for one year and now walks with a permanent limp, is
			 unable to stand for long periods, and must use a urine collection bag because
			 he has no control over his bladder. Daily, Lance Corporal Lopez must take
			 prescription medications to control spasms in his legs and bladder. These
			 injuries and issues are a result of Lance Corporal Lopez's adverse reaction to
			 the smallpox vaccine described in paragraph (6).
				(9)Lance Corporal
			 Lopez was medically retired from the Marine Corps on June 30, 2009.
				(10)During the
			 course of the treatment that Lance Corporal Lopez received for the adverse
			 reaction described in paragraph (6), he and his family endured substantial
			 hardship. His mother spent extensive periods at Lance Corporal Lopez’s side
			 during his initial treatment and she had to make expensive modifications to her
			 home to accommodate Lance Corporal Lopez’s wheelchair.
				(11)Lance Corporal
			 Lopez's mother represents the very finest attributes of love and loyalty to her
			 heroic son to whom she has provided care and assistance. Such care and
			 assistance is critical for the healing of injured members of the Armed Forces
			 like Lance Corporal Lopez. The provision of such care and assistance by family
			 members is encouraged and recognized by the Armed Forces, by healthcare
			 providers, and by the Congress as highly valuable for the care of injured
			 members of the Armed Forces.
				(12)Lance Corporal
			 Lopez applied for Traumatic Servicemember’s Group Life Insurance benefits
			 because his injuries resulted in qualifying losses under the Traumatic
			 Servicemember’s Group Life Insurance program, including coma, paralysis, and
			 loss of activities of daily living. Under the Traumatic Servicemember’s Group
			 Life Insurance program as in effect on the day before the date of the enactment
			 of this Act, Lance Corporal Lopez and his family would have received $75,000 in
			 associated benefits if his claim was accepted. However, his claim was denied
			 because the current policy of the Department of Veterans Affairs Insurance
			 Center prohibits extending Traumatic Servicemember’s Group Life Insurance
			 benefits to those who have adverse reactions to vaccinations administered by
			 the Department of Defense to facilitate military service in combat
			 theaters.
				(13)Lance Corporal
			 Lopez and his family endured undue financial hardship in the time immediately
			 following his traumatic injuries and during his recovery process. They were not
			 able to mitigate the financial challenges they faced with assistance from the
			 Traumatic Servicemember’s Group Life Insurance program, which was created to
			 provide assistance to families of members of the Armed Forces when facing the
			 challenges of traumatic events precisely like that experienced by Lance
			 Corporal Lopez.
				(14)The policy of
			 the Department of Veterans Affairs in effect on the day before the date of the
			 enactment of this Act that denies Traumatic Servicemember’s Group Life
			 Insurance benefits to members of the Armed Forces who experience traumatic
			 injuries as a result of being administered vaccines consequent to their
			 preparation to serve the United States in combat is inconsistent with the
			 intent of the Traumatic Servicemember’s Group Life Insurance program, as
			 enacted by Congress.
				(b)Traumatic
			 Servicemembers' Group Life Insurance coverageSection 1980A(b)(3) of title 38, United
			 States Code, is amended—
				(1)by striking
			 The Secretary and inserting (A) Except as provided in
			 subparagraph (B), the Secretary; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(B)The Secretary shall not exclude under
				subparagraph (A) a qualifying loss experienced by a member as a result of an
				adverse reaction to a vaccination administered by the Department of Defense,
				whether voluntarily or involuntarily, for the purposes of military accession,
				training, or
				deployment.
						.
				(c)Effective
			 dateThe amendments made by subsection (b) shall take effect as
			 if included in the provisions of and amendments made by section 1032 of the
			 Emergency Supplemental Appropriations Act for Defense, the Global War on
			 Terror, and Tsunami Relief, 2005 (Public Law 109–13; 119 Stat. 257).
			
